                    IN THE UNITED STATES DISTRICT COURT
                        NORTHERN DISTRICT OF ILLINOIS

HYER STANDARDS, LLC,
701 US Highway 45,
Pelican Lake, Wisconsin 54463,

                                 Plaintiff,

v.                                                    Case No.: 1:18-cv-06669

SUPER G CAPITAL, LLC,
1655 North Fort Meyer Drive, #700,
Arlington, Virginia 22209,

MULTIPOINT, INC.,
415 North Sangamon Street,
3rd Floor Front,
Chicago, Illinois 60642,

ASHLEY ISENBERG,
415 North Sangamon Street,
3rd Floor Front,
Chicago, Illinois 60642,

WORLDPAY,
600 Morgan Falls Road,
Atlanta, GA 30350,

                                 Defendants.


                              AMENDED COMPLAINT


       NOW COMES plaintiff, Hyer Standards, LLC, by its attorneys, Nash, Spindler,

Grimstad & McCracken LLP, and as and for a Complaint hereby allege the following:

                             GENERAL ALLEGATIONS

      1.     Hyer Standards, LLC (hereinafter “Hyer”), is a domestic limited liability

company authorized to do business in the State of Wisconsin and, in part, engages in




                                              1
payment processing services, and is located at 701 US Highway 45, Pelican Lake,

Wisconsin 54463.

       2.     Defendant, Super G Capital, LLC (hereinafter “Super G”), is a Delaware

company that, in part, provides business financing to businesses. Super G’s primary

place of business is located at 1655 North Fort Meyer Drive #700, Arlington, Virginia

22209. Super G’s registered agent for service of process is Darrin Ginsburg, 23 Corporate

Plaza #100, Newport Beach, California 92660.

       3.     Defendant, Multipoint, Inc. (hereinafter “Multipoint”) is an Illinois corporation

that, in part, provides merchant service needs. Multipoint’s primary place of business is

located at 415 North Sangamon Street, 3rd Floor Front, Chicago, Illinois 60642.

Multipoint’s registered agent for service of process is Ashley Isenberg, 415 North

Sangamon Street, 3rd Floor Front, Chicago, Illinois 60642.

       4.     Upon information and belief, Defendant, Ashley Isenberg (hereinafter

“Isenberg”), is the Owner, President, and COO of Multipoint, with her current whereabouts

unknown. She currently conducts business at 415 North Sangamon Street, 3rd Floor

Front, Chicago, Illinois 60642.

       5.     Upon information and belief, Defendant, WorldPay is a business that

provides secure payment services for small and large businesses, including payments

online, card machines and telephone payments and has a business address located at

600 Morgan Falls Road, Atlanta, GA 30350.

       6.     On or around June 2017, Hyer approached Multipoint and Isenberg as it

needed a new credit card processor as its existing processors could not process the credit

card chips.



                                              2
       7.     Multipoint and Isenberg claimed that it was an ISO processor, but that

statement was incorrect as it was not an ISO processor.

       8.     On July 5, 2017, Hyer and Multipoint entered into a portfolio purchase

agreement (hereinafter “Agreement”) in which Hyer agreed to sell and Multipoint agreed

to purchase the portfolio residual, in part, on the following terms:

              a.     Multipoint agreed to make installment payments of $110,000.00 in

                     equal installments over 12 months with the first payment due on

                     August 20, 2017;

              b.     Multipoint agreed to make a final payment of $15,396.98 to Super G

                     by July 20, 2017;

              c.     Multipoint agreed to reimburse Hyer $10,000.00 for registration fees;

              d.     Multipoint agreed to hire Hyer’s two sales representatives, Duane

                     Vandre and Donald Lewis;

              e.     Multipoint agreed that Duane Vandre and Donald Lewis would

                     receive 50% of the residuals Multipoint received and for future

                     accounts;

              f.     Multipoint agreed to pay Hyer 10% of the residuals earned from the

                     portfolio residual and 50% of the residuals earned from future

                     accounts Hyer signs up for payment processing through the

                     purchaser; and

              g.     Hyer, Duane Vandre, and Donald Lewis agreed to sell payment

                     processing services exclusively for Multipoint as indicated in the

                     contract attached to this Complaint as Exhibit A.



                                              3
       9.     Multipoint never paid Hyer as required in the Agreement in January 2018.

       10.    Unknown to Hyer, prior to Multipoint ever paying Hyer for the accounts,

Multipoint used the residual income from Hyer’s portfolio to secure a loan with Super G.

       11.    Once Multipoint secured a loan from Super G, it failed to pay Hyer.

       12.    Despite Hyer’s loans with Super G being paid in full, Hyer’s residual income

was redirected to Super G.

       13.    Hyer notified Super G that Multipoint had breached its Agreement with Hyer

and demanded that Super G redirect the residual income from Hyer’s portfolio to it. Super

G continued to redirect Hyer’s residuals to itself despite Super G knowing that Multipoint

had breached its contract with Hyer.

       14.    Multipoint misrepresented its business in the process of negotiating the

Agreement for its own financial gain.

       15.    Since the Agreement, Multipoint has not been providing Hyer’s merchants

with the support and assistance they require, Hyer has experienced:

              a.     Employee attrition;

              b.     Customer attrition; and

              c.     Damage to its reputation.

       16.    As a result of Multipoint and Super G’s behavior, Hyer has suffered

financially, including defaulting on financial obligations.

       17.    Since litigation has commenced, WorldPay entered into a transaction with

Multipoint and perhaps its owners for the purpose of purchasing approximately 50 credit

card processing ISO accounts. Many of these accounts were purchased by Multipoint




                                               4
from Hyer. Hyer has not been paid per the contractual terms of its portfolio purchase

agreement with Multipoint.

       18.        Pursuant to Section 11.9 of the contractual agreement that Multipoint had

with Hyer, Multipoint was bound by the following:




       19.        This contractual language was brought to the attention of WorldPay on

December 7, 2018, but WorldPay has not responded. Hyer never consented to the sales

or transfers to WorldPay.

       20.        Jurisdiction is based upon diversity of citizenship to 28 USC § 1332 since

the controversy is between citizens of different states and the amount in controversy

exceeds $75,000.00.

       21.        Venue is proper pursuant to 28 USC § 1391(d) as the defendants have

significant contacts within this judicial district.

             I.      BREACH OF CONTRACT (AGAINST MULTIPOINT ONLY)

       22.        Hyer realleges and incorporates herein by reference the allegations in the

foregoing paragraphs, as if fully stated herein.

       23.        Multipoint breached its contract with Hyer by failing to make payments as

required in the Agreement.

       24.        Since litigation has commenced, WorldPay entered into a transaction with

Multipoint and perhaps its owners for the purpose of purchasing approximately 50 credit

card processing ISO accounts. Many of these accounts were purchased by Multipoint

                                                 5
from Hyer. Hyer has not been paid per the contractual terms of its portfolio purchase

agreement with Multipoint.

       25.     Pursuant to Section 11.9 of the contractual agreement that Multipoint had

with Hyer, Multipoint was bound by the following




Hyer never consented to the sales or transfers to WorldPay.

       26.     Hyer has suffered monetary and reasonably foreseeable damages as a

result of Multipoint’s breach of its contract with Hyer to which Hyer requests judgment

against Multipoint for the amounts not paid as well as consequential damages suffered

as a result of Multipoint’s breach.

        II.     WIS. STAT. § 134.01 (AGAINST MULTIPOINT AND SUPER G)

       27.     Hyer realleges and incorporates herein by reference the allegations in the

foregoing paragraphs, as if fully stated herein.

       28.     Multipoint and Super G have willfully or maliciously hurt Hyer’s reputation

and/or business causing Hyer to default on financial obligations.

       29.     Hyer sustained damages and continues to incur substantial and irreparable

damage to its business as a result of defendants’ actions.

        III.    CIVIL CONSPIRACY (AGAINST MULTIPOINT AND SUPER G)

       30.     Hyer realleges and incorporates herein by reference the allegations in the

foregoing paragraphs, as if fully stated herein.



                                             6
       31.     Defendants conspired together to damage Hyer’s reputation and/or

business.

       32.     Hyer sustained damages and continues to incur substantial and irreparable

damage to its business as a result of defendants’ actions.

        IV.        PUNITIVE DAMAGES (AGAINST MULTIPOINT AND SUPER G)

       33.     Hyer realleges and incorporates herein by reference the allegations in the

foregoing paragraphs, as if fully stated herein.

       34.     Defendants acted maliciously or in intentional disregard of the rights of

plaintiff Hyer as set forth above.

       35.     As a direct and proximate result of the outrageous conduct of the

defendants, Hyer sustained damages and continues to incur substantial and irreparable

damage to its business and is entitled to punitive damages.

              V.     MISREPRESENTATION (AGAINST MULTIPOINT ONLY)

       36.     Hyer realleges and incorporates herein by reference the allegations in the

foregoing paragraphs, as if fully stated herein.

       37.     Multipoint specifically represented to Hyer that it was a financially stable

company and that it would make payments to Hyer as required in the Agreement.

       38.     Multipoint made this representation with the intent to induce Hyer to enter

into the Agreement.

       39.     Hyer is a member of the public meant to be protected by Wis. Stat. § 100.18.

       40.     Multipoint further withheld material information and facts, which Hyer would

need to know and understand before entering into the Agreement.




                                             7
       41.     Multipoint’s representations and misleading practices were false, deceptive,

and misleading.

       42.     Multipoint’s false, deceptive, and misleading practices and representations

have caused Hyer to suffer economic loss.

    VI.      NEGLIGENT MISREPRESENTATION (AGAINST MULTIPOINT ONLY)

       43.     Hyer realleges and incorporates herein by reference the allegations in the

foregoing paragraphs, as if fully stated herein.

       44.     Multipoint specifically represented to Hyer that it was a financially stable

company and that it would make payments to Hyer as required in the Agreement.

       45.     The representations were untrue.

       46.     Multipoint failed to exercise reasonable care in ascertaining the necessary

facts for disclosure.

       47.     Hyer relied upon the representations to be true and relied on them to its

detriment.

       48.     As a result of Mulitpoint’s failure to exercise reasonable care, Hyer has

suffered pecuniary damages in an amount to be determined at trial.

   VII.      INTENTIONAL MISREPRESENTATION (AGAINST MULTIPOINT ONLY)

       49.     Hyer realleges and incorporates herein by reference the allegations in the

foregoing paragraphs, as if fully stated herein.

       50.     Multipoint specifically represented to Hyer that it was a financially stable

company and that it would make payments to Hyer as required in the Agreement while

knowing it was not a financially stable company and would not make payments as

required in the Agreement.



                                             8
         51.   The representations were untrue.

         52.   The untrue representations were knowingly made by Multipoint without

caring whether the representations were true or false.

         53.   Multipoint made the representations with the intent to deceive and induce

Hyer to enter into the Agreement at a price and on terms favorable to Multipoint, and to

the detriment of Hyer, resulting in pecuniary damages in an amount to be determined at

trial.

         54.   Hyer believed the representations made by Multipoint to be true and relied

upon the representations.

 VIII.    STRICT LIABILITY MISREPRESENTATION (AGAINST MULTIPOINT ONLY)

         55.   Hyer realleges and incorporates herein by reference the allegations in the

foregoing paragraphs, as if fully stated herein.

         56.   Multipoint made representations of facts as set forth above.

         57.   The representations were untrue.

         58.   Multipoint made the representations as facts based upon its own personal

knowledge, or in circumstances in which it necessarily ought to have known the truth or

untruth of the statements.

         59.   Multipoint had an economic interest in the Agreement, and stood to make a

financial gain if Hyer entered into the transaction.

         60.   Hyer believed the representations made by Multipoint as described above

to be true and relied upon the representations.




                                              9
          IX.    RESCISSION OF CONTRACT (AGAINST MULTIPOINT ONLY)

       61.      Hyer realleges and incorporates herein by reference the allegations in the

foregoing paragraphs, as if fully stated herein.

       62.      Multipoint breached its contract with Hyer.

       63.      As a result of Multipoint’s breach, Hyer is entitled to rescission of the

Agreement.

                       X.     CIVIL THEFT (AGAINST SUPER G ONLY)

       64.      Hyer realleges and incorporates herein by reference the allegations in the

foregoing paragraphs, as if fully stated herein.

       65.      Despite Hyer’s loans with Super G being paid in full, Hyer’s residual income

was redirected to Super G.

       66.      Super G intentionally retained possession of Hyer’s residual income despite

Hyer’s repeated requests with the intention to permanently deprive Hyer of its residual

income.

       67.      Hyer’s residual income should not have been redirected to Super G.

       68.      As a result of Super G’s conduct, Hyer has suffered damages in an amount

to be determined at trial.

                 XI.        FRAUD (AGAINST MULTIPOINT AND SUPER G)

       69.      Hyer realleges and incorporates herein by reference the allegations in the

foregoing paragraphs, as if fully stated herein.

       70.      Multipoint specifically represented to Hyer that it was a financially stable

company and that it would make payments to Hyer as required in the Agreement.




                                              10
       71.    This representation was untrue as Multipoint used Hyer’s portfolio to ensure

payment with Super G and did not make payments as required in the Agreement.

       72.    Multipoint knew the representations were incorrect and that it would not be

able to make the required payments in the Agreement, but did not properly notify Hyer.

       73.    Multipoint made this representation to induce Hyer to its detriment as Hyer

entered into an Agreement with Multipoint expecting the company was financially stable

and that it would make the required payments in the Agreement.

       74.    Hyer notified Super G that Multipoint had breached its Agreement with Hyer

and demanded that Super G redirect the residual income from Hyer’s portfolio to it. Super

G continued to redirect Hyer’s residuals to itself despite Super G knowing that Multipoint

had breached its contract with Hyer.

       75.    Hyer    believed   Multipoint’s      representations   and   relied   on   the

representations.

       76.    As a result of Multipoint and Super G’s conduct, Hyer has suffered damages

in an amount to be determined at trial.

      XII.   PIERCING THE CORPORATE VEIL (AGAINST ISENBERG ONLY)

       77.    Hyer realleges and incorporates herein by reference the allegations in the

foregoing paragraphs, as if fully stated herein.

       78.    Upon information and belief, Isenberg controlled the policies and business

practices of Multipoint in these dealings with Hyer, such that Multipoint had no separate

existence or mind of its own.

       79.    Such control asserted by Isenberg was used by her to commit a violation of

statutory duties or other legal duties in contradiction of Hyer’s legal rights as previously



                                             11
stated in this Complaint.

       80.      The aforesaid control and breach caused injury and damage to Hyer and

allows Hyer to pierce the corporate veil and assert claims directly against Isenberg.

                     XIII.   REPLEVIN (AGAINST WORLDPAY ONLY)

       81.      Hyer realleges and incorporates herein by reference the allegations in the

foregoing paragraphs, as if fully stated herein.

       82.      WorldPay is in possession of approximately 50 credit card processing ISO

accounts. Many of these accounts were purchased by Multipoint from Hyer. Hyer has

not been paid per the contractual terms of its portfolio purchase agreement with

Multipoint.

       83.      These accounts are the property of Hyer as the accounts are not assignable

pursuant to Section 11.9 of the contractual agreement between Hyer and Multipoint that

Multipoint has breached on account of non-payment. Hyer never consented to the sales

or transfers to WorldPay.

         XIV.     815 ILL. COMP. STAT. ANN. 505/2 (AGAINST MULTIPOINT ONLY)

       84.      Hyer realleges and incorporates herein by reference the allegations in the

foregoing paragraphs, as if fully stated herein.

       85.      Multipoint specifically represented to Hyer that it was a financially stable

company and that it would make payments to Hyer as required in the Agreement.

       86.      The representations were untrue.

       87.      Multipoint failed to exercise reasonable care in ascertaining the necessary

facts for disclosure and Multipoint intended for Hyer to rely on the representations.

       88.      Hyer relied upon the representations to be true and relied on them to its



                                              12
detriment.

       89.    Multipoint made these representations in the course of trade or commerce

as the parties were negotiating, in part, the sale of Hyer’s portfolio residual.

       90.    As a result of Mulitpoint’s failure to exercise reasonable care, Hyer has

suffered pecuniary damages in an amount to be determined at trial.

                                  PRAYER FOR RELIEF

       WHEREFORE, Hyer demands a trial by jury and judgment against the defendants

as follows:

       1.     For damages to compensate Hyer for the actual loss it has suffered arising

out of the above-referenced facts;

       2.     For the litigation and investigation costs, including attorney’s fees, incurred

to prosecute this claim;

       3.     Compensatory damages over and above any special damages;

       4.     Punitive damages in an amount to be determined by the jury;

       5.     Replevin of the approximately 50 credit card processing ISO accounts that

WorldPay has in its possession;

       6.     For reasonable attorney’s fees and costs pursuant to 815 Ill. Comp. Stat.

Ann. 505/10a;

       7.     For twice compensatory damages and attorney’s fees pursuant to Wis. Stat.

§ 100.18; and

       8.     Any other relief the Court may deem just and proper.

                      A TRIAL BY JURY IS HEREBY DEMANDED




                                             13
Dated this 17th day of December, 2018.

                         NASH, SPINDLER, GRIMSTAD & McCRACKEN, LLP

                                s/ Ryan R. Graff

                         By: _______________________________________
                               Ryan R. Graff
                               State Bar No. 1051307
                               Sean A. Bukowski
                               State Bar No. 1096228
                               Attorneys for plaintiff Hyer Standards, LLC
                               Nash, Spindler, Grimstad & McCracken, LLP
                               1425 Memorial Drive
                               Manitowoc, WI 54220
                               Telephone: (920) 684-3321
                               Facsimile: (920) 684-0544
                               rgraff@nashlaw.com
                               sbukowski@nashlaw.com




                                  14
